NIX, Judge:
This is an attempt by the petitioner, Henry Jackson, to file an unverified petition for a Writ of Habeas Corpus seeking his release from the State Penitentiary at Mc-Alester, Oklahoma.
*288We will not set forth the allegations in the petition, hut refer to the recent decision by Judge Bussey, White v. State, Okl.Cr. 390 P.2d 528, which sets forth the petition does not meet the requirements of Title 12 O.S.1961 § 1332.
The petition for Writ of Habeas Corpus is dismissed.
JOHNSON, P. J., and BUSSEY, J., concur.